307 S.W.3d 715 (2010)
Rufus MOOREHEAD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93285.
Missouri Court of Appeals, Eastern District, Division Three.
April 13, 2010.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 232 S.W.3d 721.

ORDER
PER CURIAM.
Rufus Moorehead appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(2).